Exhibit 10.131
 
Second Amendment to
Financial Services and Business Development Consulting Agreement


This Second Amendment to Financial Services and Business Development Consulting
Agreement ("Second Amendment") is entered into as of January 15, 2009, to be
effective as of January 1, 2009 ("the Effective Date"), by and among Dionysos
Investments (1999) Ltd., an Israeli company ("Dionysos"), and Xfone, Inc., a
Nevada corporation ("Client").


WHEREAS, Dionysos and the Client entered into that certain Financial Services
and Business Development Consulting Agreement dated November 18, 2004 (the
"Consulting Agreement"); and


 WHEREAS, on February 8, 2007, pursuant to the recommendations of the Audit
Committee of the Client and the resolutions of its Board of Directors, Dionysos
and the Client entered into a First Amendment to the Consulting Agreement (the
"First Amendment") which amended Section 2 of the Consulting Agreement ("Section
2"); and


WHEREAS, Dionysos and the Client desire to amend Section 2, pursuant to the
recommendations of the Audit Committee of the Client and the resolutions of its
Board of Directors dated January 15, 2009.


NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the parties do hereby agree as follows (capitalized
terms used herein have the same meaning as defined in the Consulting Agreement,
unless otherwise specified herein).


1.           Amendment.  Section 2 is hereby amended in its entirety to read as
follows:


"Compensation. (i) The parties agree that Dionysos will be compensated by Client
for the Services provided to the Client in the amount of Eight Thousand British
Sterling Pounds (£8,000) per month, beginning on January 1, 2009; (ii) In
addition, Client will pay Dionysos a success fee for any future investments in
the Client made by Israeli investors during fiscal years 2009 and/or 2010,
provided such investments were a direct or indirect result of the Services
provided to the Client. The success fee will be equal to 0.5% (half percent) of
the gross proceeds of such investments; (iii) In addition, Client will reimburse
Dionysos, based on the approval of the Audit Committee of the Client, for
expenses incurred of behalf of the Client, which expenses will include travel,
hotel, meals, courier, report reproduction and other administrative costs when
and where needed. Compensation for any additional services provided by Dionysos
for the Client shall be as agreed by the parties.
 
The parties agree that the abovementioned compensation will only apply to fiscal
years 2009 and 2010, and then be reviewed and/or reconsidered and/or approved by
the Audit Committee and Board of Directors of the Client in or about December
2010."
-1-

--------------------------------------------------------------------------------




2.           Superseding Effect.  As of the Effective Date, this Second
Amendment shall supersede and replace the First Amendment.


3.           Ratification.  The Consulting Agreement as amended hereby is
ratified and affirmed, and except as expressly amended hereby, all other terms
and provisions of the Consulting Agreement remain unchanged and continue in full
force and effect. Without prejudice to the generality of the above, and subject
to the future review and/or reconsideration and/or approval required by the
final paragraph of Section 2, it is hereby declared that the Audit Committee and
Board of Directors of the Client approved the automatic renewal of the Term of
the Consulting Agreement for an additional two-year period, ending on December
31, 2010.


4.           Execution.  This Second Amendment may be executed simultaneously in
multiple counterparts, each of which will be deemed an original, but all of
which together shall constitute one and the same instrument.  The parties hereto
agree to accept facsimile signatures as an original signature.


Executed as of the day and year first above written.



Dionysos Investments (1999) Ltd.
Xfone, Inc.





By: /s/ Haim Nissenson
By: /s/ Abraham Keinan

 
Name: Haim Nissenson
Name: Abraham Keinan

 
Title: Managing Director
Title: Chairman of the Board







-2-

--------------------------------------------------------------------------------

